DETAILED ACTION
In application filed on 03/19/2020, Claims 34-53 are pending. Claims 42-53 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2020 and 09/15/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 42-53 in the reply filed on 08/02/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 34-41 directed to  an invention non-elected without traverse.  Accordingly, claims 34-41 are been cancelled.

Reasons for Allowance
Claims 42-53 are allowed. 

The following is an examiner's statement of reasons for allowance:
The closest prior art, Blackburn (US20050009101A1) a method for producing a biological substance, the method comprising: 
introducing, through a first flow filter, a first biological composition into a first channel of a microfluidic system (Para 0045-0048 for microfluidic devices) at a first channel flow rate (Para 0168, …a filtering module for the removal of cellular debris as needed), the first biological composition including a biological source material (Para 0166-0168, cells) capable of producing a target biological substance (Para 0169, nucleic acids); 
introducing, through a second flow filter (Para, 0296) , a second biological composition (Para 0095, …to manipulate one or multiple samples or analytes) into a second channel of the microfluidic system at a second channel flow rate (See Para 0296 for high throughput pipetting to perform all steps of screening applications); 
selectively capturing, by a membrane (Para 0170, …cellular "sieve" can be used to separate cells on the basis of size)  ;

However, Blackburn (US20050009101A1)  neither teaches nor fairly suggests a method for producing a biological substance, the method comprising: 
selectively capturing, by a membrane separating the first channel and the second channel and forming a fluid communication path between the first channel and the second channel, the biological source material from the first biological composition passing through the membrane; 
generating physiological shear rates on the captured biological source material that induce the captured biological source material to produce the target biological substance (See Para 135, 279, for the physical alteration of all or part of the sample, for example for shearing genomic or large nucleic acids, nuclear lysis, ultrasound, etc; shearing rate is inherently taught ); and 
harvesting, using the second biological composition, the produced target biological substance from the second channel (as claimed in Claims 42 and 51).

Therefore Claims 42-53 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 42 and 53. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797